Citation Nr: 0213666	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  01-03 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1955.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 2000 by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On July 23, 2002, the veteran appeared and testified at a 
personal hearing before the undersigned Member of the Board 
at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran sustained a blast injury to his head and ears 
in service in 1952.

2.  The veteran's current bilateral hearing loss, tinnitus, 
and headaches are related to the blast injury in service.


CONCLUSION OF LAW

With benefit of reasonable doubt, bilateral hearing loss, 
tinnitus, and headaches were incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  In the instant case, the Board finds 
that VA has complied with the requirements of the statute.  
The veteran has not identified any evidence which may be 
pertinent to his claims which the RO has not obtained and 
considered.  The RO notified the veteran of the requirements 
in law to establish entitlement to the benefits which the 
veteran is seeking.  Specifically, the RO notified the 
veteran that he should identify or submit medical evidence in 
support of his claims. The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claims on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §  1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

Organic disease of the nervous system, to include 
sensorineural hearing loss, may be presumed to have been 
incurred in service when the disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112(a) (West 1991); 38 C.F.R. 
§§ 3.307, 3.309(a) (2001).

In the instant case, the RO was unsuccessful in attempts to 
obtain the veteran's service medical records, which were 
presumably destroyed in a fire at the National Personnel 
Records Center in July 1973.  When a veteran's service 
medical records are presumed destroyed, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The veteran asserted his service connection claims in March 
1999.  He has stated that he did not file a claim with VA 
until his problems from hearing loss, tinnitus, and headaches 
became "unbearable."

In statements and hearing testimony, the veteran has stated 
that, during his basic training in 1952, he sustained 
perforated eardrums in a blast injury from artillery shelling 
which was very near to him.  In support of his assertion that 
the event occurred, he has submitted a statement by a man who 
served with him on active duty, who stated that, during basic 
training, the veteran told him about the blast injury.  The 
veteran's fellow service member has also stated that, during 
their service together, he was aware that the veteran was 
having hearing problems and headaches.  He stated further 
that, in postservice years, the veteran has continued to have 
the same complaints of hearing problems and headaches.

Statements were also received from the veteran's wife and 
son.  His wife stated that: in 1954, when she had pre-natal 
visits to the Army hospital at Fort Devens, Massachusetts, 
the veteran had appointments to be seen and treated for his 
ears and for chronic headaches; and, over the years, his 
hearing, ringing in the ears, and headaches have gotten 
worse.  The veteran's son stated that: since he was a child, 
his father had had hearing loss; and the veteran's hearing 
has diminished over the years and he has frequently 
complained of headaches.

The veteran has stated that the records of physicians who 
treated him in postservice years prior to 1999 for hearing 
loss, tinnitus, and headaches and the records of a health 
unit of a former employer where he was seen for those 
conditions are unavailable.  Thus, due to the Government's 
loss of his service medical records in a fire and to the 
unavailability of private medical records for the period 
prior to 1999, the only evidence that the veteran had hearing 
loss, tinnitus, and headaches in service and until 1999 
consists of the veteran's statements and testimony and of the 
lay statements which he has submitted in support of his 
claims.  The Board finds that the veteran's testimony at the 
hearing in July 2002 was credible.  The statements by his 
wife, son, and fellow soldier are also credible.  The Board, 
therefore, finds that, during basic training in 1952, the 
veteran did sustain a blast injury from artillery firing 
which resulted in bleeding from ears and perforated eardrums, 
as he testified.

At a VA audiological examination in July 1999, mild to 
profound sensorineural hearing loss in the right ear was 
found.  Hearing acuity in the left ear was reported as 
normal.  However, in June 2002, a private physician reported 
that the veteran had sensorineural hearing loss in the 
conversational voice range in both ears.  The Board, 
therefore, finds that the veteran currently has bilateral 
hearing loss.  VA and private audiologists have found that 
the veteran suffers from tinnitus, and VA and private 
physicians have found that he has a headache disorder.  Based 
on such medical evidence, the Board finds that the veteran 
has the current disabilities of bilateral hearing loss, 
tinnitus, and chronic headaches.

The veteran was afforded a VA neurological examination in 
June 1999, at which the examiner noted his history of a blast 
injury while on active duty.  The examining neurologist 
rendered the following diagnoses: status post blast injury to 
the face and head; residual ear conductive hearing loss, 
right greater than left, with a history of bleeding and 
infection out of those ears; and post-traumatic headaches 
from the blast injury.  

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the credible and 
competent evidence demonstrates that the veteran's current 
bilateral hearing loss, tinnitus, and headaches cannot be 
disassociated from the blast injury he claims to have 
sustained in service in 1952.  Although the lack of any 
service medical records raises some doubt as to the 
occurrence of the claimed blast injury, the veteran's 
testimony and the lay statements submitted in support of his 
claims place the issue in relative equipoise.  Resolving the 
doubt on that issue in the veteran's favor, the Board 
concludes that the veteran's current disabilities are related 
to an inservice injury and service connection for such 
disabilities should be allowed.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).


ORDER

Service connection is granted for bilateral hearing loss, 
tinnitus, and headaches.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

